GIBBONS, J.
We do not think the charge of the court below can be sustained. It is undoubtedly true, in this State, that the presumption arising from the color of a person indicating African descent is, that he is a slave. But this, like all other presumptions, is subject to be rebutted by proof. Whether it was sufficiently rebutted or not in the present case, was a question for the jury, and the court had no power to withdraw it from them. The status of Jeter was one of the facts involved in the issue which the jury had to try; and it was for them, and not for the court, to say whether he was a slave or a free man. It would have been entirely proper for the court to have said to the jury, that the legal presumption arising from the color of Jeter was, that he was a slave; but further than that he ought not to have gone. The effect of the proof offered to rebut the presumption arising from his color, was for the jury to decide.
Again; the language of the charge is, that “ the presump*602tion of slavery arising from bis color could only be rebutted by direct evidence of emancipation, by- act of the legislature, or otherwise.” This rule we consider entirely too narrow. If. we rightly understand it, it only permits the presumption arising from color to be rebutted by proof of emancipation. The rule, as thus laid down, would not meet the case of a person that was born free. Such a person, under the rule, would have no means of rebutting the legal presumption of slavery. "We see nothing in the present record that militates against the idea that Jeter was born free. The effect of the rule laid down was entirely to exclude from the corn sideration of the jury the whole of the plaintiff’s evidence tending to rebut the presumption of slavery arising from the color of Jeter. This evidence we consider entirely proper on the issue, and it should have been left for the jury to give it that weight to which they thought it entitled. As above remarked, it was for them to say whether.the presumption arising from color had been sufficiently rebutted or not, and to determine for themselves, on the evidence before them, what was the actual status of Jeter.
There was no error in permitting the assignment of the judgment, offered in evidence by the defendant, to be read, as such assignments are not required to be under seal. Brahan & Atwood v. Ragland, 3 S. 247.
For the error in the charge of the court, the judgment is reversed, and the cause remanded.